DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-11 are pending:
		Claims 1-11 are rejected. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Spain on 05/14/2020. It is noted, however, that applicant has not filed a certified copy of the ES202030448 application as required by 37 CFR 1.55.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
	Claims 1-6 and 9 recite “potabilizing” in line 1 of claims 1-6 and 9; consider rephrasing to – potabilization – to correct spelling and for clarity purposes.
Claim 1 recites “by means of main fans (6)” in line 5; consider rephrasing to – by main fans (6) – for clarity and consistency with other claim language. 
	Dependent claims are hereby objected due to dependency from objected claim 1. Appropriate correction is required.
Specification
The abstract of the disclosure is objected to because:
	The term “potabilizing” in line 1, consider rephrasing to – potabilization – to correct spelling and for clarity purposes.
	The term “the ambient air” in line 2, consider rephrasing to – ambient air – to provide proper antecedent basis. 
	The term “its” in line 4, consider rephrasing to – the ambient air – to provide clarity for this term. 
	The term “this water” in line 4, consider rephrasing to – water – to provide proper antecedent basis.
	The term “it” in line 6, consider rephrasing to – the water – to provide clarity for this term.
	The term “the machine” in line 6, consider rephrasing to – the air humidity condensing and potabilization machine – for clarity and consistency with other language. 
	The term “the air” in line 8, consider rephrasing to – the ambient air – for clarity and consistency with other language. 
	The term “the machine” in line 8, consider rephrasing to – the air humidity condensing and potabilization machine – for clarity and consistency with other language.
	Correction is required.  See MPEP § 608.01(b). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 1 recites “type” in line 1; the term “type” is a relative term which renders the claim indefinite. The term “type” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  See MPEP 2173.05(b)
	Claim 1 recites “the equipment” in line 4; there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear what the equipment refers to since there are multiple equipment recited in the claim? In interest of advancing prosecution, the Examiner interprets that the equipment is the referring to the air humidity condensing and potabilizing machine. 
	Clam 1 recites “the machine” in line 6; it is unclear whether “the machine” recites to the air humidity condensing and potabilizing machine or something different? In interest of advancing prosecution, the Examiner interprets that the machine refers to the air humidity condensing and potabilizing machine. 
	Claim 1 recites “it” in line 6, in line 13, in line 14, in line 22; it is unclear what “it” refers to because the term “it” can refer to multiple elements such as the air humidity condensing and potabilizing machine or the water or the compression evaporator, etc. In interest of advancing prosecution, the Examiner interprets that “it” recited in line 6 refers to the air humidity condensing and potablizing machine and “it” recited in line 13, in line 14, in line 22 refers to the “water”. 
	Claim 1 recites “the condensed drops” in lines 7-8; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires condensed drops. 
	Claim 1 recites “the water” in line 9, in line 12, in line 21; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires water.
	Claim 1 recites “the circuit pressure” in line 17; there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the “circuit pressure” is referring to the primary circuit pressure or the secondary circuit pressure? In interest of advancing prosecution, the Examiner interprets the claim requires a circuit pressure. 
	Claim 2 recites “the ambient air” in lines 3-4; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets the claim requires ambient air.
	Claim 2 recites “the machine” in line 5; it is unclear whether “the machine” recites to the air humidity condensing and potabilizing machine or something different? In interest of advancing prosecution, the Examiner interprets that the machine refers to the air humidity condensing and potabilizing machine.
	Claim 2 recites “the gases” in lines 8; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires gases. 
	Claim 2 recites “the CO2 levels” in line 10; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires CO2 levels. 
	Claim 2 recites “this water” in line 7 and “the water” in line 10; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires water.
	Claim 3 recites “the pre-set threshold” in line 2; there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the “pre-set threshold” refers to the pre-set limit recited in claim 2 or something different? In interest of advancing prosecution, the Examiner interprets that the pre-set threshold refers to the pre-set limit. 
	Claim 2 recites “the pH sensors” in line 9; there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the pH sensors are referring to the pH sensor recited in claim 1 or does the claim require multiple sensors? In interest of advancing prosecution, the Examiner interprets that the pH sensors refer to the pH sensor recited in claim 1 therefore only requiring one pH sensor. 
	Claim 2 recites “the hardness sensors” in line 9; there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the hardness sensors are referring to the hardness sensor recited in claim 1 or does the claim require multiple hardness sensors? In interest of advancing prosecution, the Examiner interprets that the hardness sensors refer to the hardness sensor recited in claim 1 therefore only requiring one hardness sensor. 
	Claim 4 recites “the top” in line 5; there is insufficient antecedent basis for this limitation in the claim. Additionally, it is not clear whether the “top” refers to a top of the condenser or the compression evaporator? In interest of advancing prosecution, the Examiner interprets that the top refers to a top of the condenser. 
	Claim 5 recites “some slats” in line 2; the term “some” renders the claim indefinite because it is unclear what “some” is limiting to? Is it limiting to a number of slats or something else? In interest of advancing prosecution, the Examiner interprets that “some” refers to a number of slats. 
	Claim 5 recites “the last slat” in line 3; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires a last slat. 
	Claim 6 recites “the drop of condensed water” in lines 2-3; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires a drop of condensed water. 
	Claim 6 recites “said evaporator” in lines 5-6; it is unclear whether “said evaporator” refers to the compression evaporator or something different?  In interest of advancing prosecution, the Examiner interprets that said evaporator refers to the compression evaporator.  
	Claim 6 recites “the water drop” in line 6; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires a water drop. 
	Claim 6 recites “the water collection tank (9)” in line 6; there is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the water collection tank” refers to the water collector recited in claim 1 or the water tank recited in claim 1 or something different? In interest of advancing prosecution, the Examiner interprets that the water collection tank refers to the water collector recited in claim 1. 
	Claim 7 recites “the compression cycle condenser (3)” in line 4; it is unclear whether the “compression cycle condenser” refers to thermodynamic absorption cycle or the condenser recited in claim 1 or something different? In interest of advancing prosecution, the Examiner interprets that the compression cycle condenser refers to the condenser recited in claim 1. 
	Claim 7 recites “the condensed water” in line 5; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires condensed water. 
	Claim 7 recites “the collecting tray (9)” in line 5; there is insufficient antecedent basis for this limitation in the claim. Additionally it is unclear whether the collecting tray refers to the water collector recited in claim 1 or something different? In interest of advancing prosecution, the Examiner interprets that the collecting tray refers to the water collected recited in claim 1. 
	Claim 8 recites “the water falling” in line 3; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires water falling. 
	Claim 8 recites “the machine” in line 4, in line 5 and in line 6; it is unclear whether “the machine” recites to the air humidity condensing and potabilizing machine or something different? In interest of advancing prosecution, the Examiner interprets that the machine refers to the air humidity condensing and potabilizing machine. 
	Claim 8 recites “said water” in line 4; it is unclear whether said water refers to the water falling or something different? In interest of advancing prosecution, the Examiner interprets that the claim requires water. 
	Claim 8 recites “it” in line 6; it is unclear what “it” refers to, is it referring to the rain sensor or something else? In interest of advancing prosecution, the Examiner interprets that “it” refers to the rain sensor. 
	Claim 8 recites “the compression cycle” in line 6; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires a compression cycle. 
	Claim 8 recites “the purification system” in lines 4-5; there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the water purification system refers to the sediment filers, carbon filter, mineralizing filter or all the filters or something different? In interest of advancing prosecution, the Examiner interprets that the claim requires a purification system. 
	Claim 8 recites “on any other surface” in line 4; it is unclear what “any other surface” is limiting, is does the machine have other surfaces or is it refer to something different?  In interest of advancing prosecution, the Examiner interprets that the “other surface” refers to a surface on the machine. 
	Claim 9 recites “the residual heat” in line 3; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires residual heat. 
	Claim 9 recites “other elements” in line 3; it is unclear what the “other elements” are referring to? In interest of advancing prosecution, the Examiner interprets that the claim requires any element.  
	Claim 9 recites “the thermodynamic cycle” in line 4; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires a thermodynamic cycle. 
	Claim 9 recites “the compressor” in line 3; it is unclear whether the “compressor” refers to the heat-transfer fluid compressor recited in claim 1 or something different? In interest of advancing prosecution, the Examiner interprets that the compressor refers to the heat-transfer fluid compressor. 
	Claim 9 recites “the distilled water” in line 5; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires distilled water. 
	Claim 9 recites “the water purification system” in line 6; there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the water purification system refers to the sediment filers, carbon filter, mineralizing filter or all the filters or something different? In interest of advancing prosecution, the Examiner interprets that the claim requires a purification system. 
	Claim 9 recites “the machine” in line 6; it is unclear whether “the machine” recites to the air humidity condensing and potabilizing machine or something different? In interest of advancing prosecution, the Examiner interprets that the machine refers to the air humidity condensing and potabilizing machine.
	Claim 9 recites “its” in line 4; it is unclear what “its” is referring to, is it referring to the air humidity condensing machine and potabilizing machine or something else? In interest of advancing prosecution, the Examiner interprets that “its” is referring to the air humidity condensing machine and potabilizing machine.
	Claim 9 recites “the thermodynamic cycle” in lines 3-4; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires a thermodynamic cycle. 
	Claim 10 recites “the cold air” in line 4; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires cold air. 
	Claim 10 recites “the hot air” in line 5; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires hot air. 
	Claim 10 recites “the residual cold and hot air” in line 7; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires a residual cold and hot air. 
	Claim 11 recites “the cold air” 4; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires cold air. 
	Claim 11 recites “the hot air” in line 7; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires hot air. 
	Claim 11 recites “it” in line 4, in line 7; it is unclear what “it” refers to, is it referring to the first coil or the second coil or something else? In interest of advancing prosecution, the Examiner interprets that “it” recited in line 4 refers to the first coil and “it” recited in line 7 refers to the second coil. 
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
	The following is a statement of reasons for the indication of allowable subject matter:  the closed prior art references of record are Thomas (US 2019/0127253), Hou (CN104234131A), Miner (USPN 8,025,795) and McKinney (US 2015/0100169).
	Thomas teaches an air humidity condensing and potabilizing machine (corresponds to the system shown in Fig. 1), of the type comprising a thermodynamic compression equipment that is fitted with a refrigerant or heat-transfer fluid compressor (4) (referred to as “compressor”; see ¶9), a valve (5) (Fig. 1, valve 31; see ¶132) and an electrical system (7) (referred to as “electrical or electronic components”; see ¶121) and a control system (8) (referred to as “microcontroller”; see ¶122) managing the operation of the equipment, and which is capable of forcing air through a compression evaporator (2) and a condenser (3) by means of main fans (6) that force the air into the machine (the apparatus is “capable of…”), characterized in that it comprises: - a water collector (9) (Fig. 1, collector 32; see ¶150) located under a compression evaporator (2) (Fig. 1, evaporator 45; see ¶132), which collects the condensed drops that are sent to a water tank (10) (Fig. 1, storage tank 23; see ¶219) through a primary circuit, where this primary circuit (corresponds to paths A and B shown in Fig. 1)  is formed by a primary hydraulic pump (11) (Fig. 1, pump 38; see ¶222) that makes the water pass through sediment filters (13) (Fig. 1, filters 39; see ¶156) of 20 pm, 10 pm and 5 pm (a first microfiltration stage between 0.1-20 um in another embodiment of Thomas; see ¶231) and through a first ultraviolet lamp (14) (Fig. 1, UV lamp 17; see ¶227); - a secondary circuit (corresponds to paths D, E, F and G shown in Fig. 1), in which a secondary hydraulic pump (12) (Fig. 1, distribution pump 25; see ¶227) takes the water from the water tank (10) until it reaches a water outlet tap (18) (corresponds to the outlet at 27 shown in Fig. 1) for consumption; - a water pressure sensor (19) (Fig. 1, pressure sensor 33; see ¶152); and - a water recirculation loop (corresponds to paths B and D), which takes the water from the water tank (10) by the secondary hydraulic pump (12) (i.e. distribution pump), and through an electrovalve (22) (Fig. 1, solenoid valve 26; see ¶227) it is passed through the first ultraviolet lamp (14) of the primary circuit until it returns to the water tank (10) (see Fig. 1).  
	Hou teaches an air and water filtering system (see Entire Abstract) comprising a secondary circuit (corresponds to flow direction “n”; see Fig. 1) wherein a filter (16) (Fig. 1, water filter 16; see claim 1) through a second ultraviolet lamp (15) (Fig. 1, secondary ultraviolet lamp sterilizing water pipe 18; see claim 1) are up stream of a tap (corresponds to the outlet at 19 shown in Fig. 1).
	Miner teaches a ballast water treatment system (see Entire Abstract) comprising a bypass (Fig. 2, bypass pipe 14; see C7/L23-27) around a filter (17) (Fig. 1, 22) with an electrovalve (22) (see Fig. 1) that is regulated by a conductivity sensor or TDS (Fig. 1, TDS meter 6; see C7/L60-65), as well as by a pH sensor (27) (referred to as “pH analyzer”; see C5/L15-20).
	McKinney teaches a wastewater use and monitoring system (see Entire Abstract) comprising a pressure tank (referred to as “pressure tank”; see ¶65) that maintains the circuit pressure (referred to as “line pressure”; see ¶65) (pressure tank maintained adequate line pressure; see ¶65). 
	Overall, while the elements of the invention are found separately, the interaction between these elements and the precise combination thereof was not found or deemed obvious thus for this reason claim 11 is indicated as allowable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Errejon (ES 2694450) teaches technical improvements for optimization of water production in air moisture condensing machines by means of a refrigerated plate heat exchanger. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778